Title: To Benjamin Franklin from John G. Frazer, 2 July 1779
From: Frazer, John G.
To: Franklin, Benjamin


Sir,
Bordeaux, 2d. July 1779—
Inclosed is a Letter I recd from Mr. Geo: Anderson a young Gentleman of Virginia who was taken in a Vessell of his own by an English cruizer & carried into Lisbon, where he now is, at the House of Mr. Arnold Henry Dohrman the bearer of this, and who will have the Honour of delivering it to you himself.

This Gentleman has been a particular Friend to all our unfortunate Countrymen that have been taken & carried into Lisbon and still continues so to be—he is a Man of considerable Fortune, & connections, in that Country—and is very capable of giving you any information respecting it—his integerity you may depend upon, every civillity shewn him by you (which he merits) will be acknowledged as the greatest Honour done Yr. Most Obt. & Mo. Hbl. Servt.
Jno. G. Frazer
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Plenipotentiary to the / United States of America / at Passy near / Paris, / Mr. Dohrman
